UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-3042



JOHN PAUL TURNER,

                                             Plaintiff - Appellant,

          versus

UNITED STATES DISTRICT COURT, for the Western
District of Virginia; UNITED STATES POSTAL
SERVICE; UNITED STATES DEPARTMENT OF AGRICUL-
TURE; UNITED STATES FOREST SERVICE; VIRGINIA
DEPARTMENT OF SOCIAL SERVICES; SHERIFF'S
DEPARTMENT, Augusta County; AUGUSTA COUNTY
CIRCUIT COURT,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-1196-R)

Submitted:   January 23, 1996              Decided:   August 2, 1996


Before WILKINSON, Chief Judge, MOTZ, Circuit Judge, and CHAPMAN,
Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.

John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order dismissing

this action pursuant to 28 U.S.C. § 1915(d) (1988). To the extent

that Appellant appeals the dismissal of his claims against the dis-

trict court, we have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Turner v. United States Dist.
Court, No. CA-95-1196-R (W.D. Va. Nov. 9, 1995).

     To the extent that Appellant appeals the dismissal of the

remaining Defendants, we dismiss the appeal as interlocutory. This

court may exercise jurisdiction only over final orders, 28 U.S.C.
§ 1291 (1988), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949). The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                              AFFIRMED IN PART; DISMISSED IN PART




                                3